DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2017/0174591 A1).
Applicants’ claimed invention is directed to a composition comprising:  at least 99.5% by weight of 1,1,1,2,3-pentafluoropropane,5 less than 500 ppm of 1,1,1,3-tetrafluoropropane; less than 1000 ppm of 1,1,1,2,3,3-hexafluoropropane; less than 50 ppm of 1,1,2-trifluoroethane and/or 1,1,1-trifluoroethane; 0 less than 100 ppm of 1,1,1,2-tetrafluoropropane; 0 on the basis of the total weight of the composition.
	Wang teach a composition comprising: at least 99.9% of 1,1,1,2,3-pentafluoropropane and less than 0.5% by weight of 1,1,1,2,3,3-hexafluoropropane.  See claims 21-26.
	The claims differ from the Wang reference by reciting a specific species including: less than 500 ppm of 1,1,1,3-tetrafluoropropane; less than 50 ppm of 1,1,2 and/or 1,1,1-trifluoroethane and less than 100 ppm 1,1,1,2-tetrafluoropropane.
The Examiner notes that less than 50 ppm or less than 500 ppm can be interpreted as zero. Because the concentration of 1,1,1,2,3-pentafluoropropane is at least 99.5% by weight.  
	It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to construct the claimed composition by analyzing the composition of Wang since the Wang composition encompasses the instant claimed composition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boussand (US 10,119,055 B2).
	Applicants’ claimed invention is directed to a composition comprising:  at least 99.5% by weight of 2,3,3,3-tetrafluoropropene, less than 100 ppm of 3,3,3-trifluoropropene, less than 100 ppm of 1,2,3,3,3-pentafluoropropene, 15less than 200 ppm of 1,1,2-trifluoroethane and/or 1,1,1-trifluoroethane, and less than 20 ppm of 1,1,1,2,3-pentafluoropropane, on the basis of the total weight of the composition.
	Boussand teaches a composition comprising a refrigerant comprising from 99.8 to 99.98 wt.% of 2,3,3,3-tetrafluoropropene, from 0.02 to 0.2 wt. % of 3,3,3-trifluoropropene (HFO 1243zf) and at least one positional isomer of 2,3,3,3-tetrafluoropropene selected from the group consisting of 1,3,3,3-tetrafluoropropene (Z and E isomers) and 1,1,2,3-tetrafluoropropene, and optionally at most 500 ppm of 3,3,3-trifluoropropyne and/or at most 200 ppm of 1,1,1,2,3-pentafluoropropene (HFO-1225ye). 
Boussand teaches the composition further comprises at least one of the compounds (lb) chosen from 1,1,1,2-tetrafluoropropane (HFC-254eb), 1,1,1,2,3-pentafluoropropane (HFC-245eb), 1,1,1,2-tetrafluoroethane (HFC-134a), 1,1,2-trifluoroethane (HFC-143), 1,1,1,2,3,3-hexafluoropropane, hexafluoropropene, cyclohexafluoropropene, and 1,1,1,3,3-pentafluoropropene (HFO-1225zc). 
Boussand teaches the compound(s) (lb) represent(s) at most 500 ppm of the composition or the compound(s) (lb) represent(s) at most 400 ppm of the composition. See claims 1-4.
The claim differs from the Boussand reference by reciting a specific species including: less than 100 ppm of 1,2,3,3,3-pentafluoropropene.
The Examiner notes that less than 100 ppm can be interpreted as zero. Because the concentration of 2,3,3,3-tetrafluoropropene is at least 99.5% by weight.  
	It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to construct the claimed composition by analyzing the composition of Boussand since the Boussand composition encompasses the instant claimed composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/           Primary Examiner, Art Unit 1622